                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


GEORGE K. HADLEY.,                               )
                                                 )
                       Plaintiff,                )
                                                 )
vs.                                              )   Case No. 17-cv-1191-SMY
                                                 )
C/O HOXWORTH,                                    )
                                                 )
                       Defendant.                )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

        This case is before the Court on the Report and Recommendation ("Report") of United

States Magistrate Judge Reona J. Daly (Doc. 42), recommending that Defendant's Motion for

Summary Judgment (Doc. 38) be granted. No objections have been filed to the Report. For the

following reasons, Judge Daly's Report is ADOPTED.

        When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140

(1985). Instead, the Court reviews the Report and Recommendation for clear error. Johnson v.

Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may "accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge." 28

U.S.C. § 636(b)(1).

        Here, Judge Daly thoroughly discussed and supported her conclusion that the Defendant

is entitled to summary judgment as to Plaintiff's claims. The Court finds no clear error in Judge

Daly's findings, analysis or conclusions, and therefore adopts her Report and Recommendation

in its entirety.

                                           Page 1 of 2
       Accordingly, Defendant's Motion for Summary Judgment (Doc. 40) is GRANTED.

Plaintiff's claims in Counts 1 and 2 are DISMISSED with prejudice. The Court declines to

exercise supplemental jurisdiction over Plaintiff’s remaining state law tort claims (Count 3),

which are therefore DISMISSED without prejudice. The Clerk of Court is DIRECTED to

enter judgment accordingly and close the case.

       IT IS SO ORDERED.

       DATED: March 10, 2020
                                            /s/ Staci M. Yandle
                                            STACI M. YANDLE
                                            U.S. District Judge




                                          Page 2 of 2
